DETAILED ACTION
Applicant’s amendment and remarks received 21 January 2021 have been fully considered.  Claims 1-16 and 25-32 are therefore allowed with the additional limitations included.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims 17-24 directed to an invention non-elected in the reply filed on 04 June 2019.  Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest an optical device comprising an input fiber having a cladding and a core, the cladding on one side of the input fiber being removed at an end of the input fiber thereby creating a flat surface along the input fiber for a predetermined distance, the flat surface configured to be parallel with a central axis of the core and to be adjacent a tangent to an outer surface of the core, such that a resultant mode-field guided by the fiber is exposed, a target photonic integrated circuit (PIC) waveguide configured to receive the light input, the target PIC waveguide being planer, having a top cladding layer and a core having a gradual taper from a base width to an end width at the first end, the end width being smaller than the base core width, a flat-bottomed channel fabricated on the top cladding layer of the target PIC waveguide in a coupling area, such that the upper surface of the target PIC waveguide is exposed, a longitudinal center axis of the flat-bottomed channel configured to form a non-zero angle at a crossing location on a longitudinal center axis of the waveguide, the flat surface of the input fiber configured to contact the top surface of the target PIC waveguide such that the core of the input fiber and the core of the target PIC waveguide are close and in parallel to each other in the coupling area to form a hybrid waveguide, a first transition for coupling of light from the input fiber to the hybrid waveguide, and a second transition for coupling of light from the hybrid waveguide to the target PIC waveguide, the coupling area configured to be between the first transition and the second transition in a lengthwise direction within a plane of the PIC waveguide in addition to the accompanying features of the independent claims.
Therefore, claims 1-16 and 25-32 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The documents submitted by applicant in the Information Disclosure Statement have .
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TINA M WONG/Primary Examiner, Art Unit 2874